Citation Nr: 1512487	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at St. Vincent's Medical Center, Jacksonville, Florida, on September 8, 2012 and for the period from September 9, 2012 through September 14, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

It appears from the electronic record that the Veteran served on active duty from March 1988 to February 1992, however, there is no confirmation of this in the Combined Health Record (CHR).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 medical reimbursement decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

In January 2015, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

Significantly, the issue on appeal was characterized in the March 2013 statement of the case (SOC) as only covering the period from September 9, 2012 through September 14, 2012.  However, during the January 2015 Board hearing, the appellant and his representative indicated that VA had paid for treatment at St. Vincent's Medical Center for the period from September 9, 2012 through September 14, 2012 and that the only pending matter was entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at St. Vincent's Medical Center on September 8, 2012.  The Board is unable to confirm that St. Vincent's Medical Center was paid for the appellant's care on September 9, 2012 through September 14, 2012.  Furthermore, the Board is unable to confirm that the appellant was denied reimbursement for medical services provided by St. Vincent's Medical Center on September 8, 2012.  As such, the Board has recharacterized the issue to include reimbursement for treatment on September 8, 2012.  

The Board notes that, in addition to the CHR, there are two separate paperless claims files associated with the appellant's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents VBMS reveals a transcript of the January 2015 Board hearing.  The remaining documents in VBMS are duplicative of the evidence in the CHR or are irrelevant to the issue on appeal.  There are no documents in the Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, as above, during the January 2015 Board hearing, the appellant and his representative testified that VA had paid for treatment at St. Vincent's Medical Center for the period from September 9, 2012 through September 14, 2012 and that the only pending matter was entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at St. Vincent's Medical Center on September 8, 2012.  The Board is unable to confirm that St. Vincent's Medical Center was paid for the appellant's care on September 9, 2012 through September 14, 2012.  Furthermore, the Board is unable to confirm that the appellant was denied reimbursement for medical services provided by St. Vincent's Medical Center on September 8, 2012.  On remand, an attempt should be made to clarify whether the appellant's claim for reimbursement for the period of September 9, 2012 through September 14, 2012 was granted and whether a claim for reimbursement for September 8, 2012 was ever adjudicated.  

Furthermore, in the March 2013 SOC, it was noted that a VA physician had reviewed the medical documentation provided for the appellant's care from September 9, 2012 through September 14, 2012 and concluded that VA facilities were feasibly available.  It was noted that the appellant presented to St. Vincent's Medical Center on September 9. 2012, stating that he began experiencing an abscess on his right thigh, left arm, and scrotal area six days earlier.  He presented to the emergency room on September 8th and the abscesses on his right thigh and left upper arm were drained.  The area near the appellant's scrotum was a bit larger and the appellant presented again on September 9th for evaluation.  The appellant also stated that he would be leaving in the morning because he had a guard dog service and that was why he left the day before as well.  It was noted that the appellant left against medical advice on September 8th and returned on September 9th for the same symptoms.  It was noted that the appellant made no attempt to contact his primary care provider at VA before returning to St. Vincent's Medical Center for treatment.  As such, the VA physician determined that since the appellant went back to the non-VA facility for multiple abscesses with the worst being in the perineum, again requiring surgical drainage and IV antibiotics, he could have presented to a VA facility because he refused to stay and left against medical advice on September 8th.  The VA physician noted that VA facilities were feasibly available to provide the medical services needed and that VA facilities in Gainesville and Lake City, Florida were open 24 hours per days and seven days per week for urgent and emergent treatment.  However, it is unclear how or when this opinion was obtained as there is no separate document in the CHR referencing this opinion.  As such, on remand, an attempt should be made to determine how and when this opinion was obtained.  Furthermore, as the opinion does not address whether the appellant's treatment on September 8, 2012 was emergent or whether the appellant was stable enough to be transferred to a VA facility after being hospitalized on September 9, 2012, an addendum opinion is warranted.  

The Board also notes that additional development of the medical evidence must be undertaken.  The medical records that have been associated with the CHR include records from St. Vincent's Medical Center dated from September 9, 2012 through September 14, 2012.  There are, however, no records from St. Vincent's Medical Center dated September 8, 2012.  As above, the appellant was treated at St. Vincent's Medical Center on September 8, 2012 prior to being hospitalized from September 9, 2012 through September 14, 2012.  Thus, on remand, records from St. Vincent's Medical Center dated September 8, 2012 should be obtained.

Finally, as above, it appears that the appellant is a Veteran, however, there is no confirmation of this in the CHR.  Nor is there any indication whether the appellant is service connected for any disabilities.  On remand, a determination should be made as to whether there are any other records or files that might pertain to this appellant and his reimbursement claims, such as a claims file.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the claims file should be associated with the CHR or electronic file available to the Board for appellate review (so as to determine whether the appellant is, in fact, a veteran and, if so, whether he is service connected for any disability(ies)) as well as any records which reflect the specific dates of the appellant's care for which from St. Vincent's Medical Center has been paid by VA.

2.  Ask St. Vincent's Medical Center, Jacksonville, Florida, to clarify whether it has received additional payment from any source for the care the appellant received from September 9, 2012 through September 14, 2012.

If St. Vincent's Medical Center is still seeking reimbursement for care provided to the appellant from September 9, 2012 through September 14, 2012, afford St. Vincent's Medical Center an opportunity to provide evidence or documents addressing whether contact was made with the VA Transfer Coordinator, Administrative Officer of the Day, a designated VA staff member responsible for accepting transfer of patients, or any other representative of VA at a local VA (or other Federal facility).  If a VA facility was unavailable to accept the appellant in transfer, St. Vincent's Medical Center should be afforded the opportunity to supply that information, to include any reasonable attempts made between September 9, 2012 through September 14, 2012 to effectuate transfer of the appellant. 

Afford St. Vincent's Medical Center an opportunity to present any evidence or opinion which might document whether the appellant was stabilized for transfer on any date for which St. Vincent's Medical Center seeks payment, and when it was safe to transfer the appellant to a VA facility, to include any clinical records indicating whether the appellant's condition had become stable. 

3.  Send the appellant a corrective Veterans Claims Assistance Act (VCAA) notice letter notifying him of the issue on appeal and of any information or lay or medical evidence not previously provided that is necessary to substantiate his unauthorized medical expenses claim for treatment on September 8, 2012 under the current version of 38 U.S.C.A. § 1725, the information or evidence that he should provide; and the information or evidence VA will attempt to obtain on his behalf. 

4.  Associate any VA or private medical records dated September 8, 2012 along with the VA medical opinion cited in the March 2013 SOC with the CHR or electronic file. 

5.  Request that a medical reviewer provide an addendum opinion regarding whether the appellant's treatment on September 8, 2012 was emergent and whether the appellant was stable enough to be transferred to a VA facility after being hospitalized on September 9, 2012.

6.  Request information from the appropriate VA Medical Center showing actual availability to accept the appellant's care on transfer when appellant was stabilized, based on the updated medical opinion.

7.  Readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If the claim is not granted to the appellant's satisfaction, issue a supplemental statement of the case which addresses the law and facts considered during the course of the Remand.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




